
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(x)(x)


STOCK NOTIFICATION AND AWARD AGREEMENT

Name:   Employee ID:
Manager Name:
 
 
Department:
 
 

Congratulations on receiving a stock award. This award reflects your management
team's recognition of your significant contributions to Hewlett-Packard's
success.

HP has long been known for talented employees like you who have an unwavering
commitment to HP's customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

Once again, congratulations on a job well done.

Grant Date:

Grant Number:

Grant Price:

Award Amount:

Award Type/Sub Type:

Expiration Date:

Plan: HP 2004 Stock Incentive Plan

Program Type: Annual

Vesting Schedule:

Performance-Based Restricted Units

        THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted
above between Hewlett-Packard Company, a Delaware Corporation ("Company"), and
the Employee named above, is entered into as follows:

        WHEREAS, the continued participation of the Employee is considered by
the Company to be important for the Company's continued growth; and

        WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company (or its Affiliates or Subsidiaries), to accept ancillary
agreements designed to protect the legitimate business interests of the Company
that are made a condition of this award and to participate in the affairs of the
Company, the HR and Compensation Committee of the Board of Directors of the
Company or its delegates ("Committee") has determined that the Employee shall be
granted performance-based restricted units representing hypothetical shares of
the Company's common stock ("PRUs"). The award amount stated above reflects the
target number of PRUs that may be awarded to you (the "Target Amount"). The
number of PRUs awarded to you will be determined at the end of a three-year
performance period. Each PRU will be equal in value to one share of the
Company's $0.01 par value common stock ("Shares"), subject to the restrictions
stated below and in accordance with the terms and conditions of the Plan named
above, a copy of which can be found on the Stock Incentive Program website at
the following address: [URL]. A copy may also be obtained by written or
telephonic request to the Company Secretary.

--------------------------------------------------------------------------------



        THEREFORE, the parties agree as follows:

1.Grant of Performance-based Restricted Units.
Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee a PRU Award
as set forth below.

2.Performance Criteria.
The Employee can earn the PRUs based on (a) the Company's achieving annual goals
related to cash flow, (b) the Company's achieving a total shareholder return
("TSR") over a three-year period (with such three-year period described as the
Vesting Schedule above and hereafter referred to as the "Performance Period")
and (c) Employee's compliance with the requirements and conditions provided for
in the Plan and this Stock Notification and Award Agreement. The goals
associated with this PRU Award are established by the Committee, and will be
communicated by the Company annually via the following website: [URL]. The
amount of the PRU Award will range from 0% to 200% of the Target Amount as
determined after the end of each Performance Period based upon the Company's
performance against the annual cash flow goals and three-year TSR as reviewed
and approved by the Committee. No PRUs are awarded if performance is below
minimum levels.

3.Milestones, Credits, Application of Modifier. (a)Milestones and Credits. The
annual cash flow performance criteria associated with the PRU Award will be
established by the Committee. A percentage of the Target Amount is determined
annually based upon performance against goals that are reviewed and approved
annually by the Committee and will be made available on the following website:
[URL]. No percentage of the Target Amount is credited if performance is below
minimum levels.

As milestones are achieved, a one-third portion (rounded to the nearest whole
percent) of the Target Amount shall be credited in the Employee's name. The
amounts credited for the relevant year in connection with the annual cash flow
goal as a percentage of that year's portion of the Target Amount will be as
follows: 0% if performance is below minimum level, 30% if performance is at
minimum level and 150% if performance is at or above maximum level. For
performance between the minimum level and the maximum level, a proportionate
percentage between 30% and 150% will be applied based on relative performance
between minimum and maximum.

The amount credited to the Employee is the "Conditional PRU Award".

(b)Modifier. Following the completion of the Performance Period, the Conditional
PRU Award will be adjusted by the TSR modifier to be determined by the Committee
based on the performance criteria set forth below. The modifier will be
calculated as indicated below with respect to the Performance Period and will be
made available on the following website: [URL]. The modifier will be equal to
zero if the minimum level is not met, resulting in no payout under this Stock
Notification and Award Agreement, and the modifier cannot exceed 133%. An
Employee's PRU Award (if any) shall equal the Conditional PRU Award multiplied
by the TSR modifier, as approved by the Committee.

The TSR modifier will be as follows based on the Company's three-year
performance as compared to the three-year performance of the S&P 500 over the
same period: 0% if performance is below the minimum level, 66% if performance is
at the minimum level and 133% if performance is at or above the maximum level.
For performance between the minimum level and the maximum level, a proportionate
TSR modifier between 66% and 133% will be applied based on relative performance
between minimum and maximum.

4.Payout of Performance-Based Restricted Units.
If the Committee determines that the goals described in Section 3 have been met
and certifies the extent to which those goals have been met, and the terms and
conditions set forth in this Stock Notification and Award Agreement are
fulfilled, then the Employee's PRU Award as determined under Section 3(b) shall
no longer be restricted and HP Common Shares will be transferred to the

--------------------------------------------------------------------------------



Employee within 90 days following the end of the Performance Period or, if the
Employee made a valid deferral election HP Common Shares will be transferred to
the Employee in accordance with Section 14 below. The Shares transferred to the
Employee will be in an amount equal to the number of PRUs earned pursuant to
Section 3(b) above, net of applicable withholdings.

5.Restrictions.
Except as otherwise provided for in this Stock Notification and Award Agreement,
the PRUs or rights granted hereunder may not be sold, pledged or otherwise
transferred until paid (if at all) in accordance with this Stock Notification
and Award Agreement.

6.Custody of Performance-Based Restricted Units.
The PRUs subject hereto shall be held in a restricted book entry account in the
name of the Employee. Upon completion of the Performance Period, Shares issued
pursuant to Section 4 above shall be released into an unrestricted book entry
account; provided, however, that a portion of such Shares shall be surrendered
in payment of taxes in accordance with Section 16 below, unless the Company, in
its sole discretion, establishes alternative procedures for the payment of such
taxes.

7.No Stockholder Rights.
PRUs represent hypothetical Shares. Until Shares are issued to the Employee, the
Employee shall not be entitled to any of the rights or benefits generally
accorded to stockholders, including, without limitation, the receipt of
dividends.

8.Termination of Employment.
Except as set forth below, the Employee must remain in the employ of the Company
on a continuous basis through the end of the relevant Performance Period in
order to receive any amount of the PRU Award, subject to the terms and
conditions of this Stock Notification and Award Agreement.

9.Retirement of the Employee.
If the Employee termination is due to retirement in accordance with the
applicable retirement policy, the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the Performance Period. For each year or
part of a year that the employee works during the Performance Period, the amount
credited towards the Conditional PRU Award will be determined by multiplying the
amount credited at the end of the applicable year by a fraction equal to the
number of whole months elapsed between the beginning of such year and the
Employee's retirement, divided by 12. The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier. The
Company's obligation to deliver the pro rata amount due under the PRU Award is
subject to the following conditions:

(a)During the portion of the Performance Period following termination of the
Employee's active employment, at the Company's written request, the Employee
shall render such advisory or consultative services as shall be reasonably
specified by the Company, consistent with the Employee's health and any other
employment or other activities in which such Employee may be engaged;

(b)The Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments ("ARCIPD") that is satisfactory to the
Company, and during the portion of the Performance Period following termination
of the Employee's active employment shall be in compliance with any-post
employment restrictions in the ARCIPD and shall not engage in any conduct that
creates a conflict of interest in the opinion of the Company.

10.Total and Permanent Disability of the Employee.
In the event termination of employment is due to the total and permanent
disability of the Employee, the Employee (or a legally designated guardian or
representative if the Employee is legally incompetent) shall receive a pro rata
amount of the PRU Award, payable at the end of the relevant Performance Period.
For each year or part of a year that the employee works during the

--------------------------------------------------------------------------------



Performance Period, the amount credited towards the Conditional PRU Award will
be determined by multiplying the amount credited at the end of the applicable
year by a fraction equal to the number of whole months worked by the Employee
during such year, divided by 12. The resulting amount will be credited towards
the Conditional PRU Award and adjusted by the TSR modifier. The Company's
obligation to deliver the pro rata amount due under the PRU Award is subject to
the following conditions:

(a)During the portion of the Performance Period following termination of the
Employee's active employment, at the Company's written request, the Employee
shall render such advisory or consultative services as shall be reasonably
specified by the Company, consistent with the Employee's health and any other
employment or other activities in which such Employee may be engaged;

(b)The Employee shall have executed a current ARCIPD that is satisfactory to the
Company, and during the portion of the Performance Period following termination
of the Employee's active employment shall be in compliance with any-post
employment restrictions in the ARCIPD and shall not engage in any conduct that
creates a conflict of interest in the opinion of the Company.



11.Death of the Employee.
In the event termination of employment is due to the Employee's death, the
Employee's estate or designated beneficiary shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period. For each
year or part of a year that the employee works during the Performance Period,
the amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee's death, divided by 12. The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier.

12.Workforce Reduction.
Unless otherwise provided by the Committee, in the event the Employee is
terminated under a workforce reduction program approved by the Board of
Directors or its delegate(s), the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period. For each
year or part of a year that the employee works during the Performance Period,
the amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee's termination date due to workforce reduction, divided by 12.
The resulting amount will be credited towards the Conditional PRU Award and
adjusted by the TSR modifier.

13.Divestiture.
Unless otherwise provided by the Committee, in the event the Employee is
terminated due to a divestiture, the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period. For each
year or part of a year that the employee works during the Performance Period the
amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee's termination date due to divestiture, divided by 12. The
resulting amount will be credited towards the Conditional PRU Award and adjusted
by the TSR modifier.

14.Deferral Election.
Certain Employees who are regular employees on a U.S. payroll of the Company or
its Affiliates or Subsidiaries and who are eligible to participate in the
Company's Executive Deferred Compensation Plan may be permitted to elect to
defer distribution of the Shares that are otherwise due at the end of the
Performance Period by completing a prescribed deferral election form and
returning it to the Company according to the instructions on the deferral
election form. The deferral election form will be distributed separately to the
employees who are permitted to

--------------------------------------------------------------------------------



make a deferral election. If made, the deferral election is irrevocable by the
Employee. However, the deferred delivery of Shares may be accelerated under
certain circumstances as set forth in the deferral election form. The Employee
shall generally receive his or her Shares in accordance with the distribution
election made on the deferral election form; however, notwithstanding anything
in this Stock Notification and Award Agreement or deferral election form to the
contrary, if the Employee is a "specified employee" as determined pursuant to
Section 409A, at the time that the Employee receives a payment in connection
with the Employee's "separation from service" as determined pursuant to
Section 409A (other than for death), the payment shall instead be made on the
earlier of the first business day after the date that is (i) six months
following the Employee's separation from service as determined pursuant to
Section 409A or (ii) death, to the extent such delayed payment is otherwise
required to avoid a prohibited distribution under Section 409A. Please note that
deferring the distribution of Shares will have tax consequences for the
Employee, and the Employee is strongly advised to consult with his or her
personal tax advisor.

15.Deferral of Compensation.
Payments made pursuant to this Plan and this Stock Notification and Award
Agreement are intended to comply with or qualify for an exemption from
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A").
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Stock Notification and Award Agreement to ensure that all PRU Awards
are made in a manner that complies with Section 409A (including, without
limitation, the avoidance of penalties thereunder), provided however, that the
Company makes no representations that the PRU Awards will be exempt from any
penalties that may apply under Section 409A and makes no undertaking to preclude
Section 409A from applying to this PRU Award.

16.Accelerations or Delayed Delivery.
Notwithstanding anything in this Stock Notification and Award Agreement to the
contrary, the Committee, in its sole discretion may accelerate or delay the
delivery of any Shares subject to Section 409A under the circumstances, and to
the extent, permitted by Section 409A. Further, in the event the Company elects
to accelerate delivery of any Shares subject to Section 409A or pay cash in
exchange for the cancellation of any PRUs subject to Section 409A pursuant to a
Change in Control pursuant to the Plan, such acceleration or exchange shall only
be effective to the extent the event constitutes a "change in control" event for
purposes of Section 409A. In all other circumstances delivery will be made in
accordance with Section 4 above.

17.Taxes. (a)The Employee shall be liable for any and all taxes, including
withholding taxes and fringe benefit tax or such other taxes that the Employee's
employer (the "Employer") is legally allowed or permitted to recover from the
Employee, arising out of this grant or the issuance of Shares hereunder. In the
event that the Company or the Employer is liable for taxes that are legally
permitted to be recovered from the Employee or is required to withhold taxes as
a result of the grant of PRUs or the issuance or subsequent sale of Shares
acquired pursuant to such PRUs, the Employee shall surrender a sufficient number
of whole Shares, make a cash payment or make adequate arrangements satisfactory
to the Company and/or the Employer to withhold such taxes from the Employee's
wages or other cash compensation paid to the Employee by the Company and/or the
Employer at the election of the Company, in its sole discretion, or, if
permissible under local law, the Company may sell or arrange for the sale of
Shares that Employee acquires as necessary to cover all applicable required
withholding taxes, taxes that are legally recoverable from the Employee (such as
fringe benefit tax) and required social security contributions at the time the
restrictions on the PRUs lapse. However, with respect to any PRUs subject to
Section 409A whose Shares vest prior to delivery, the Company shall limit of the
sale of Shares at vesting to the minimum number of Shares permitted to avoid a
prohibited acceleration under Section 409A. The Employee will receive a cash
refund for any fraction of a surrendered Share or Shares in excess of any
required

--------------------------------------------------------------------------------



withholding taxes, taxes that are legally recoverable from the Employee (such as
fringe benefit tax), and required social insurance contributions. To the extent
that any surrender of Shares or payment of cash or alternative procedure for
such payment is insufficient, the Employee authorizes the Company, the Employer,
its Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct from the Employee's compensation all applicable required withholding
taxes, taxes that are legally recoverable from the Employee (such as fringe
benefit tax) and social security contributions. The Employee agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.

(b)Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account, taxes
that are legally recoverable from the Employee (such as fringe benefit tax) or
other tax-related withholding ("Tax-Related Items"), the Employee acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
the Employee is and remains the Employee's responsibility and that the Company
and or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of PRUs, including the grant of PRUs, subsequent issuance of Shares related to
such PRUs and the subsequent sale of any Shares acquired pursuant to such PRUs;
and (ii) do not commit to structure the terms or any aspect of this grant of
PRUs to reduce or eliminate the Employee's liability for Tax-Related Items. The
Employee shall pay the Company or the Employer any amount for Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
Employee's participation in the Plan or the Employee's receipt of PRUs that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the benefit described in Section 4 if the Employee fails to comply with
the Employee's obligations in connection with the Tax-Related Items.

(c)In accepting the PRU Award, the Employee consents and agrees that in the
event the PRU Award becomes subject to an employer tax that is legally permitted
to be recovered from the Employee, as may be determined by the Company and/or
the Employer at their sole discretion, and whether or not the Employee's
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the PRU Award. Further, by accepting the PRU Award, the Employee agrees that the
Company and/or the Employer may collect any such taxes from the Employee by any
of the means set forth in this Section 17. The Employee further agrees to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.



18.Data Privacy Consent.
The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PRUs, options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee's favor
for the exclusive purpose of implementing, managing and administering the Plan
("Data"). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee's country. HP is committed to protecting the
privacy of the Employee's personal data in such cases. By contract with both the
HP affiliate and with HP vendors, the people and companies that have access to
the Employee's personal data are bound to handle such data in a manner
consistent with the HP Privacy Policy and law. HP also performs due diligence
and audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

--------------------------------------------------------------------------------



The Employee may request a list with the names and addresses of any potential
recipients of the data by contacting the local human resources representative.
The Employee understands that data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

19.Plan Information.
The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com.
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

In addition, the Employee agrees to receive information regarding cash flow
goals and TSR, including the actual performance of cash flow and TSR from the
following website: [URL]

20.Acknowledgment and Waiver.
By accepting this grant of PRUs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Stock Notification and
Award Agreement; (ii) the grant of PRUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of Shares or
PRUs, or benefits in lieu of Shares or PRUs, even if Shares or PRUs have been
granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) the
Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee's employment relationship at any time with or
without cause, and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law; (v) the
Employee is participating voluntarily in the Plan; (vi) PRUs, PRU grants and
resulting benefits are an extraordinary item that is outside the scope of the
Employee's employment contract, if any; (vii) PRUs, PRU grants and resulting
benefits are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;
(viii) in the event that the Employee is not an employee of the Company, this
grant of PRUs will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of PRUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company; (ix) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (x) in consideration of this
grant of PRUs, no claim or entitlement to compensation or damages shall arise
from termination of this grant of PRUs or diminution in value of this grant of
PRUs resulting from termination of the Employee's employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Stock Notification and Award Agreement, the Employee
shall be deemed irrevocably to have waived any entitlement to pursue such claim;
(xi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Employee's employment (whether or not in
breach of local labor laws), the Employee's right to receive benefits under this
Stock Notification and Award Agreement after termination of employment, if any,
will be measured by the date of termination of the Employee's active employment
and will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of this grant of PRUs; and (xii) if the

--------------------------------------------------------------------------------



Company's performance is below minimum levels as set forth in this Stock
Notification and Award Agreement, no PRUs will be awarded and no Shares will be
issued to the Employee.

21.Additional Eligibility Requirements Permitted.
In addition to any other eligibility criteria provided for in the Plan, the
Company may require that some or all Awardees execute a separate document
agreeing to the terms of a current ARCIPD in a form acceptable to the Company
and/or that the Employee be in compliance with the ARCIPD throughout the entire
Performance Period and through the date the PRU is to be awarded or paid. If
such separate document is required by the Company and the Awardee does not
accept it within 75 days of the Grant Date set forth above, this PRU Award shall
be cancelled and the Awardee shall have no further rights under this Stock
Notification and Award Agreement.

22.Miscellaneous.
(a)The Company shall not be required to treat as owner of PRUs, and associated
benefits hereunder, to any transferee to whom such PRUs or benefits shall have
been so transferred in violation of any of the provisions of this Stock
Notification and Award Agreement.

(b)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

(c)Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

(d)The Plan is incorporated herein by reference. The Plan and this Stock
Notification and Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Employee with respect
to the subject matter hereof, and may not be modified adversely to the
Employee's interest except by means of a writing signed by the Company and the
Employee. Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an Award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee, including without
limitation, any agreement that imposes restrictions during or after employment
regarding confidential information and proprietary developments. This Stock
Notification and Award Agreement is governed by the laws of the state of
Delaware.

(e)The Company's obligations under this Stock Notification and Award Agreement
and the Employee's agreement to the terms of an ARCIPD, if any, are mutually
dependent. In the event that the Employee's ARCIPD is breached or found not to
be binding upon the Employee for any reason by a court of law, then the Company
will have no further obligation or duty to perform under the Plan or this Stock
Notification and Award Agreement.

(f)If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

(g)The provisions of this Stock Notification and Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

--------------------------------------------------------------------------------



(h)Any capitalized terms not defined herein shall have the same meaning they
have in the Plan.


HEWLETT-PACKARD COMPANY    
 
 
 
 
 
Mark V. Hurd
Chairman, CEO and President
 
 
 
 
 
Michael J. Holston
Executive Vice President, General Counsel and Secretary

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

Please refer to the following website at [URL] as your primary source for
information on your PRU award performance, including:

•Annual Cash Flow Goals •TSR goals •Actual Cash Flow and TSR performance

Important Note:    Your award is subject to the terms and conditions of this
Stock Notification and Award Agreement and to HP obtaining all necessary
government approvals. If you have questions regarding your award, please discuss
them with your manager.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(x)(x)

